Title: The Commissioners to the Comte de Vergennes, 12 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy Novr. 12 1778
     
     The Alliance between this Kingdom, and the United States of America, is an Event of such Magnitude in their History, that We conceive it would be highly pleasing to our Constituents, to have the Picture of their his Majesty their illustrious Friend and Ally, to be kept in some Public Place where the Congress sits.
     We would carefully avoid every Thing which would be disagreable to the King and Queen, and would therefore submit this Proposal to your Excellencys Consideration: and if you should be of opinion that no offence would be given, We request, your Excellencys kind offices, to procure Us for the Benefit of our Constituents, the Pictures of their Majestys the King and Queen, that Posterity, as well as those of the present Generation who may never have an opportunity of seeing those Royal Personages, may become acquainted with the nearest Resemblances of them, which the Arts have devised.
    